Case 2:20-mj-00571-MLP Document 7 Filed 09/09/20 Page 1 of 1

CEATIFIEOTRLE COPY i
ATTEST: WILLIAM ML MOCOOL!
Cherk. US, Dierict Conrt :
‘Western District of Washingios *_
, 5

AO 442 (Rev. LI/I1) Arrest Warrant

 

UNITED STATES DISTRICT COURT

for th
_ FID (97€173 |

USMCFE SOQ EY -OFL

Western District of Washington

United States of America
v. )
) Case No. MJ20-571
KELLY THOMAS JACKSON
)
— )
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) KELLY THOMAS JACKSON ,

who is accused of an offense or violation based on the following document filed with the court:

O Indictment O Superseding Indictment © Information © Superseding Information we Complaint
O Probation Violation Petition © Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

Possession of Destructive Devices, 26 U.S.C. 5861(d)
Arson, 18 U.S.C. 844(f(1} and 844(i)

 

Date: 09/02/2020 Vr?

City and state: _ Seattie, Washington Michelle L. Peterson, U.S. Magistrate Judge

Printed name and title

Issuing officer's signature

 

Return

This warrant, was roost (date) 2 4 [tut , and the person was arrested on (date) G ‘i C0
at (city and state) "¢ Ngtow > [MV/ f 7 .
Date: % 4 loW YO | oAc
“Arresting officer's signature

[CE he wanocot SU tus? “529%

Printed name and ttle

 

 

 

 

 
